 



Exhibit 10.3
GRANT NO.                     
2005 EQUITY INCENTIVE PLAN OF
MICRUS ENDOVASCULAR CORPORATION
NONSTATUTORY STOCK OPTION AGREEMENT
     Micrus Endovascular Corporation, a Delaware corporation (the “Company”),
hereby grants an Option to purchase shares of its common stock (the “Shares”) to
the Awardee named below. The terms and conditions of the Option are set forth in
this cover sheet, in the attachment and in the Company’s 2005 Equity Incentive
Plan (the “Plan”).
Date of Option Grant: ____________, [YEAR]
Name of Awardee: ______________________________________________________
Awardee’s Social Security Number: ___-___-___
Number of Shares Covered by Option: ____________
Option Price per Share: $___.___
Vesting Start Date: ____________, [YEAR]
Vesting Schedule:
     Subject to all the terms of the attached Agreement, your right to purchase
Shares under this Option vests as to one-fourth (1/4) of the total number of
Shares covered by this Option, as shown above, on the one-year anniversary of
the Vesting Start Date. Thereafter, the number of Shares which you may purchase
under this Option shall vest at the rate of one-forty-eighth (1/48) per month on
the 1st day of each of the thirty-six (36) months following the month of the
one-year anniversary of the Vesting Start Date. The resulting aggregate number
of vested Shares will be rounded down to the nearest whole number. No Shares
will vest after your employment has terminated for any reason.
     By signing this cover sheet, you agree that you have received a copy of the
Plan’s Prospectus and you further agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
enclosed.

             
Awardee:
               
 
(Signature)
   
Company:
               
 
(Signature)
   
 
  Title:        
 
     
 
   
 
           
Attachment
           

 



--------------------------------------------------------------------------------



 



2005 EQUITY INCENTIVE PLAN OF
MICRUS ENDOVASCULAR CORPORATION
NONSTATUTORY STOCK OPTION AGREEMENT

     
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.
 
   
Nonstatutory Stock Option
  This Option is not intended to be an Incentive Stock Option under section 422
of the Internal Revenue Code and is also not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, and will be interpreted accordingly.
 
   
Vesting
  This Option is only exercisable before it expires and then only with respect
to the vested portion of the Option. This Option will vest according to the
Vesting Schedule on the attached cover sheet and as provided in the Plan and
this Agreement.
 
   
Term
  Your Option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Option Grant,
as shown on the cover sheet. Your Option will expire earlier if your employment
terminates, as described below.
 
   
Regular Termination
  Upon your Termination for any reason, other than death, disability, or Cause,
then your Option will expire at the close of business at Company headquarters on
the date that is ninety (90) days after your termination date.
 
   
Termination for Cause
  If your employment is terminated for Cause or if you commit an act(s) of Cause
while this Option is outstanding, as determined by the Company in its sole
discretion, then you shall immediately forfeit all rights to your Option and the
Option shall immediately expire.
 
   
 
  The definition of Cause provided in the Plan shall not restrict in any way the
Company’s or Affiliate’s right to discharge you for any other reason, nor shall
this definition be deemed to be inclusive of all the acts or omissions which
constitute “cause” for purposes other than this Agreement.

2



--------------------------------------------------------------------------------



 



          Death   Upon your Termination because of your death, then your Option
will expire at the close of business at Company headquarters on the date that is
one (1) year after the date of your death. During that one (1) year period, your
estate or heirs may exercise the vested portion of your Option.
 
        Disability   Upon your Termination because of your disability as defined
in the Plan, then your Option will expire at the close of business at Company
headquarters on the date that is one (1) year after your termination date.
 
        Leaves of Absence   For purposes of this Option, your employment does
not terminate when you go on a bona fide leave of absence that was approved by
the Company in writing, if the terms of the leave provide for continued
employment service crediting, or when continued employment service crediting is
required by applicable law. Your employment terminates in any event when the
approved leave ends unless you immediately return to active work.
 
            The Company determines which leaves count for this purpose, and when
your employment terminates for all purposes under the Plan.
 
        Notice of Exercise   When you wish to exercise this Option, you must
notify the Company by filing the proper “Notice of Exercise” form at the address
given on the form. Your notice must specify how many Shares you wish to
purchase. Your notice must also specify how your Shares should be registered (in
your name only or in your and your spouse’s names as community property or as
joint tenants with right of survivorship). The notice will be effective when it
is received by the Company.
 
            If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.
 
        Form of Payment   When you submit your notice of exercise, you must
include full payment of the Option Price for the Shares you are purchasing.
Payment may be made in one (or a combination) of the following forms:
 
       
 
  •   Cash, your personal check, a cashier’s check or a money order.
 
       
 
  •   Shares which have already been owned by you for more than six (6) months
and which are surrendered to the

3



--------------------------------------------------------------------------------



 



              Company. The Fair Market Value of the Shares, determined as of the
effective date of the Option exercise, will be applied to the Option Price.
 
       
 
  •   To the extent a public market for the Shares exists as determined by the
Company, by delivery (on a form prescribed by the Company) of an irrevocable
direction to a securities broker to sell Shares and to deliver all or part of
the sale proceeds to the Company in payment of the aggregate Option Price or
pursuant to any other “cashless exercise procedure” adopted by the Company.
 
        Withholding Taxes   You will not be allowed to exercise this Option
unless you make acceptable arrangements to pay any withholding or other taxes
that may be due as a result of the Option exercise or sale of Shares acquired
under this Option.
 
        Restrictions on Exercise and Resale   By signing this Agreement, you
agree not to exercise this Option or sell any Shares acquired under this Option
at a time when applicable laws, regulations or Company or underwriter trading
policies prohibit exercise, sale or issuance of Shares. The Company will not
permit you to exercise this Option if the issuance of Shares at that time would
violate any law or regulation. The Company shall have the right to designate one
or more periods of time, each of which shall not exceed one hundred eighty
(180) days in length, during which this Option shall not be exercisable if the
Company determines (in its sole discretion) that such limitation on exercise
could in any way facilitate a lessening of any restriction on transfer pursuant
to the Securities Act or any state securities laws with respect to any issuance
of securities by the Company, facilitate the registration or qualification of
any securities by the Company under the Securities Act or any state securities
laws, or facilitate the perfection of any exemption from the registration or
qualification requirements of the Securities Act or any applicable state
securities laws for the issuance or transfer of any securities. Such limitation
on exercise shall not alter the vesting schedule set forth in this Agreement
other than to limit the periods during which this Option shall be exercisable.
 
            If the sale of Shares under the Plan is not registered under the
Securities Act, but an exemption is available which requires an investment or
other representation, you shall represent and agree at the time of exercise that
the Shares being acquired upon exercise of this Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or

4



--------------------------------------------------------------------------------



 



     
 
  appropriate by the Company and its counsel.
 
   
 
  You may also be required, as a condition of exercise of this Option, to enter
into any Company stockholders agreement or other agreements that are applicable
to stockholders.
 
   
Transfer of Option
  Prior to your death, only you may exercise this Option. You shall not assign,
alienate, pledge, attach, sell, transfer or encumber this option. If you attempt
to do any of these things, this Option will immediately become invalid and will
then expire without consideration. You may, however, dispose of this Option in
your will or it may be transferred by the laws of descent and distribution or
pursuant to a domestic relations order.
 
   
Retention Rights
  Your Option or this Agreement does not give you the right to be retained by
the Company (or any Affiliate) in any capacity. The Company (or any Affiliate)
reserves the right to terminate your employment at any time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your Option’s Shares has been issued. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, reverse stock split, recapitalization,
combination or reclassification of stock, stock dividend, spin-off, or a similar
change to the capital structure of the Company (not including a Corporate
Transaction or Change in Control), the number of Shares covered by this Option
(rounded down to the nearest whole number) and the exercise price per Share may
be adjusted pursuant to the Plan. Your Option shall be subject to the terms of
the agreement of merger, consolidation, dissolution, liquidation or sale of
assets in the event the Company is subject to such corporate activity.
 
   
Legends
  All certificates representing the Shares issued upon exercise of this Option
shall, where applicable, have endorsed thereon legends as provided in the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

5